Citation Nr: 1205304	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-34 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a July 1951 RO decision, denying service connection for talipes, varus, left congenital (left foot disability), may be revised or amended on the basis of clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to reopen a service connection claim for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1950 to May 1951. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from July 2006 and February 2007 decisions, by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO). 

On his October 2007 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing at his local RO related to his present claims; however, prior to such hearing being held, he properly withdrew this request.  See 38 C.F.R. §§ 20.703, 20.704 (2011); see also Statement, Sept. 8, 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1951 rating action, the RO denied the Veteran's service connection claim for a left foot disability.  

2.  The correct facts, as they were know at the time of the July 1951 determination were before the RO, the statutory and regulatory provisions extant at the time were correct and correctly applied and the determination became final.

3.  The RO notified the Veteran of the July 1951 rating action, denying service connection for a left foot disability, the July 1987 determination, declining to reopen the claim, and of his appellate rights; however, timely appellate review was not perfected and the respective determinations became final.  

4.  Evidence added to the record since the July 1987 RO determination relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the service connection claim for a left foot disability.  


CONCLUSIONS OF LAW

1.  The RO's July 1951 rating action that denied service connection for a left foot disability was not clearly and unmistakably erroneous and it became final.  38 U.S.C.A. §§ 1110, 5109A, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103 (2011).

2.  Evidence added to the record since the July 1987 RO determination, declining to reopen the service connection for a left foot disability, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  Additionally, in this decision, the Board reopens the service connection claim for a left foot disability, remanding the underlying merits of the claim for further development, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

      CUE Claim

In June 1951, the RO denied the Veteran's service connection claim for a left foot disability, after considering service treatment records and statements from the Veteran.  Additional service treatment records were subsequently received before the aforementioned determination became final and consistent with relevant VA regulations, in a July 1951 rating action, the RO again adjudicated and denied the claim on a de novo basis, concluding the disorder was noted at service entrance, was congenital in nature and was not aggravated by military service.  See 38 C.F.R. § 3.156(c) (2011).  Here, there is no dispute that the Veteran did not file a timely notice of disagreement challenging the July 1951 RO determination.  If a Veteran does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final.  See Veterans Regulation No. 2(a), pt. II, par. III; Veterans Administration Regulation 1008; effective Jan. 25, 1936, to Dec. 31, 1957; see also 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

Presently, the Veteran seeks to collaterally attack the finality of the July 1951 RO determination on the basis of CUE.  

Pursuant to 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE, the prior decision will be reversed and amended, resulting in the same effect as if the corrected decision had been made on the date of the reversed decision.  For the evidence to sufficiently establish CUE in a prior determination, there must be a sufficient showing that (1) the correct facts, as known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997); see also Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001).  

To warrant a finding of CUE, there must have been the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).  The basis for this standard is that, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

As a threshold matter, the Board finds the arguments advanced by the Veteran to allege clear and unmistakable error with the requisite specificity and, will therefore, adjudicate the merits of the claim.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to the pleading deficiency, and the denial of a CUE on the merits).  

As reflected in a January 2007 statement, the Veteran asserts that his left foot disability was aggravated by service because it was noted at enlistment, he was found fit for duty at this time, he experienced the onset of relevant symptoms in service and was separated based on this condition, rendering the July 1951 RO determination to the contrary CUE.  This is simply an allegation that the rating board improperly weighed and evaluated the evidence, which may not support a finding of CUE.  See Fugo, 6 Vet. App. at 43-44.  Further, at the time of the July 1951 rating action, the rating board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the rating board participated in the July 1951 determination and, as a signatory the determination, affirmed his agreement with the finding that the preponderance of the medical and lay evidence was against the Veteran's claim.  See MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010); affirmed No. 2011-7034 (Fed. Cir. Jan. 11, 2012); see also Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the VA's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).  To the extent the July 1951 determination is alleged to be contrary to the medical evidence of record, the Board finds that the rating board apparently relied on the medical judgment of the medical member in deciding the claim.  Thus, CUE is not shown on this basis.  

Further, the Board acknowledges that the July 1951 RO decision does not reflect extensive consideration and analysis of the evidence or applicable regulations include the presumptions of soundness and aggravation; however, RO determinations were not required to include the reasons for denying a claim until February 1, 1990.  See 38 U.S.C.A. § 5104(b); Veterans' Benefits Amendments of 1989, Pub. Law. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66 (1989); see also Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  Further, the Veteran does not contend that all evidence of record was not considered by the rating board or reasonably identify any reasonable basis to conclude that all relevant laws and regulations were not properly considered and applied, nor is any such position reasonably supported by the evidence of record.  Accordingly, absent evidence to the contrary and consistent with the holdings of the Court, the Board will presume the RO correctly discharged its official duties, to include consideration of all evidence then of record and proper consideration and application of all relevant laws and regulations.  See Dolan; see also Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO in July 1951, and has not shown that, any incorrect application of statutory or regulatory provisions was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the July 1951 RO rating action and the determination is final.  

	New and Material Claim

The RO declined to reopen the Veteran's service connection claim for a left foot disability (characterized as talipes, varus, left congenital), in a July 1951 rating action.  At this time, service treatment records and statements from the Veteran were of record, but the RO concluded that the evidence failed to reflect that the left foot disability was caused, or aggravated, by military service.  The Veteran was notified of this determination and of his appellate rights; however, he did not appeal this determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

Subsequently, in July 1987, the RO notified the Veteran of the determination not to reopen his service connection claim for a left foot disability.   Based on the evidence detailed above and additional statements from the Veteran, the RO concluded new and material evidence had not been received.  At this time, he was also apprised of his appellate rights, but he did not appeal this determination.  Id.  

The July 1987 notification documents the last final determination of record, relating to the left foot disability.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the July 1987 rating action addressed the matter, many pieces of evidence have been associated with the claims folder, to include post-service treatment records and lay evidence related to the claimed condition.  Significantly, in his many statements since this determination, the Veteran has provided a competent and credible account of left foot symptomatology, to include in and post service.  When the Board considers these statements with all other evidence of record, and in light of VA's duty to assist, the new evidence raises a reasonable possibility of substantiating the left foot disability service connection claim and is new and material within the meaning of 38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Thus, the claim is reopened.  



ORDER

The claim to revise or reverse the July 1951 RO determination that denied service connection for a left foot disability, to include on the basis of CUE, is denied.

New and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disability and, to this extent the claim is granted.


REMAND

The Veteran seeks service connection for a left foot disability and VA has a duty to assist in the development of this claim, by providing an appropriate medical examination.  He has provided a competent and credible account of left foot symptomatology, to include in service and continuously since separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service treatment records also document his treatment for a left foot condition.  In light of the foregoing, the Board finds a remand for appropriate VA examination necessary to properly evaluate the merits of the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A review of the claims folder also suggests that the Veteran receives regular treatment for his claimed left foot condition.  However, relevant VA treatment records, dated from May 1951 to December 2005 and since March 2006, have not been associated with the claims folder.  While not definitive, the record also suggests the Veteran may receive regular private treatment for this condition but the claims folder does not reflect adequate attempts to obtain any such records.  Under the law, VA must attempt to obtain these records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  For this reason as well, the claim must be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.   The RO should notify the Veteran that he may submit lay statement from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his left foot symptomatology, to include a possible relationship to active military service.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO should contact the Veteran, to ascertain any private physician(s) and facility(ies) where he received any treatment and hospitalization for any left foot related condition, since May 1951.  Thereafter, undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's left foot condition, dated from May 1951 to December 2005 and since March 2006.  Any negative response should be in writing and associated with the claims folder.  

4.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for appropriate VA examination, to determine the current nature, onset and etiology of any left foot condition.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiners should record the full history of the disorder, including the Veteran's account of symptomatology.  

The examiner should diagnose all left foot disorders present, if any.  Then the examiner must state,

(a) if a congenital deformity of the left foot with mild pes cavus is diagnosed, please state the likelihood that the left foot disability increased in severity during service; and 

(b) If the examiner diagnoses the Veteran as having a left foot disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service or within one year of discharge. 

(c) In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's report of a continuity of left foot problems that began during service and have been chronic since that time.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's competent and credible account of symptomatology, to include onset and continuity since separation; (II) the March 1950 enlistment examination report; (III) a September 1950 service radiological report; (IV) the November 1950 Medical Board proceedings (WD AGO Form 8-118); (V) the January 1951 Proceedings of Physical Evaluation Board; (VI)a service clinical summary of the Chief of the Orthopedic Section, received on June 18, 1951; and any other medical evidence deemed pertinent.  

All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report.

5.  Then, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


